Citation Nr: 1401865	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  13-27 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972, and from March 1973 to May 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Veteran was afforded a VA examination in November 2010.  The examiner opined that the Veteran's hearing loss and tinnitus were not related to service.  The rationale provided was that there were no complaints or diagnoses during service.  The Veteran and his representative contend that this examination was inadequate in part because the examiner endorsed a rationale that the Veteran's hearing loss and tinnitus are unrelated to service because they were not documented in service rather than whether they are related to inservice noise exposure per Hensley v. Brown, 5 Vet. App. 155, 164 (1993).  The Board agrees and finds that the Veteran should be afforded another VA audiological examination, rather than obtaining an addendum to ascertain the nature and etiology of any current hearing loss and tinnitus.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  

The examiner should opine as to whether it is more likely than not, less likely than not, or at least as likely as not, that current hearing loss is related to service or was manifest within one year of service, and whether his tinnitus is related to service or caused or aggravated by any current hearing loss.  The examiner should consider the Veteran's reports of inservice noise exposure as a jet engine mechanic as well as post-service noise exposure.  The examiner should specifically address whether any inservice noise exposure resulted in current hearing loss and tinnitus, regardless of whether they were initially documented during service.  

A rationale for any opinion expressed should be provided.  

2.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

3.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


